DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Jae Hahn has requested and authorized this examiner’s amendment in an interview on 7/22/21 as follows: 
5  	10. (Currently Amended) A control server of an interaction robot, the server comprising: 
one or more processors; 
a network interface; 
a memory for loading a computer program performed by the processors; and a 
storage for storing large-scale network data and the computer program, 
wherein the computer program includes an operation of receiving a user input;
an operation of searching for and determining a robot response corresponding to the received user input; and 

wherein the operation of outputting the robot response includes
an operation of outputting a color matching to the received user input or the determined 4Application No.: 16/192,127Attorney Docket No.: PUS 180074Reply to the Office Action of April 27, 2021 robot response to a light emitting unit; and 
an operation of outputting a motion matching to the received user input or the determined robot response to any one or more among a first driving unit and a second driving unit, 

an operation of converting the received user input into a character string and separating the character string into words, and an operation of extracting an emotion matching to the separated words and a color matching to the emotion from an emotion classifier, 
wherein 
the emotion classifier has a plurality of words matched to an emotion and sorted in advance, periodically crawls data including a specific sentence, and matches, when a word other than the plurality of words matched to an emotion is included in the crawled specific sentence, an emotion to the word on the basis of the emotion matched to the other words included in the specific sentence.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651